EXHIBIT 10.1

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT, AND SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

LICENSE AGREEMENT

This License Agreement (this “Agreement”) dated as of 28 February, 2015 (the
“Effective Date”) made and entered into between Athersys, Inc. a corporation
having its principal place of business at 3201 Carnegie Avenue, Cleveland, OH
44115 (“ATHERSYS”) and ABT Holding Company, a Delaware corporation having its
principal place of business at 3201 Carnegie Avenue, Cleveland, OH 44115 and
wholly-owned subsidiary of ATHERSYS (“ATHX”), on the one hand, and CHUGAI
Pharmaceutical Co. Ltd., a Japanese company having its principal place of
business at 1-1 Nihonbashi-Muromachi 2-Chome Chuo-ku, Tokyo, 103-8324 Japan
(“CHUGAI”), on the other hand. ATHX and CHUGAI may be referred to individually
as a “Party” and collectively referred to as the “Parties”; provided, however,
that solely for the purpose of Sections 20, 24.2, 24.7, 24.9, 24.11 and 24.14,
either ATHERSYS and ATHX or CHUGAI may be referred to individually as a “Party”
and collectively referred to as the “Parties”.

WHEREAS, ATHX owns or otherwise controls and will own or otherwise control
certain patents, patent applications, know-how and trademarks relating to the
Field (as defined below);

WHEREAS, CHUGAI desires to acquire a license to such patents, patent
applications, know-how and trademarks in the Territory (as defined below), and
ATHX desires to grant such license to CHUGAI on the terms and conditions as set
forth below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements provided
herein, ATHERSYS, ATHX and CHUGAI hereby agree as follows:

SECTION 1 DEFINITIONS.

Capitalized terms used in this Agreement shall have the meaning ascribed to them
in the preamble or recitals above, this Section 1, or the following Sections of
this Agreement.

1.1 The term “Affiliate” shall mean, (a) with respect to ATHX, a corporation or
other legal entity, directly or indirectly, controlling, controlled by or under
common control with ATHX, including ATHERSYS, and (b) with respect to CHUGAI, a
corporation or other legal entity directly or indirectly controlled by CHUGAI.

1.2 The term “ATHX Background Know-How” shall mean Know-How that are owned or
controlled by ATHX or its Affiliates as of the Effective Date, in each case,
that is specifically related to the Product in the Field or to development,
distribution, promotion, marketing, making, an offer for sale, sale, import,
export, or use of the Product in the Field.

1.3 The term “ATHX Background Patents” shall mean any (a) patents and patent
applications that are owned or controlled by ATHX or any of its Affiliates as of
the Effective Date, (b) pre-grant forms claiming priority to of any of the
foregoing, including provisionals, converted provisionals, divisionals,
continuations (in whole or in part), (c) all patents issuing from any of the
foregoing, and (d) all post-grant forms of any of the foregoing, including
extensions, in each case, that (if issued) would be infringed, but for the
license granted hereunder, by development, distribution, promotion, marketing,
making, an offer for sale, sale, import, export or use of the Product in the
Field. ATHX Background Patents shall include the patents as listed in Schedule
1.

 

1



--------------------------------------------------------------------------------

1.4 The term “ATHX Foreground Initial Royalty-Base Patents” shall mean any
(a) patents that are registered in the Territory based on patent applications
owned or controlled by ATHX or any of its Affiliates and that are filed after
the Effective Date and before the 5th anniversary of the Effective Date,
(b) pre-grant forms claiming priority to of any of the foregoing, including
provisionals, converted provisionals, divisionals, continuations (in whole or in
part), (c) all patents issuing from any of the foregoing, and (d) all post-grant
forms of any of the foregoing, including extensions, in each case, that (if
issued) would be infringed, but for the license granted hereunder, by
development, distribution, promotion, marketing, making, an offer for sale,
sale, import, export or use of the Product in the Territory.

1.5 The term “ATHX Initial Royalty-Base Patents” shall collectively mean
(i) ATHX Background Patents and (ii) ATHX Foreground Initial Royalty-Base
Patents.

1.6 The term “Calendar Year” means each one (1) year period from January 1 to
December 31 (or portion thereof for any such period that includes the Effective
Date or the date of Termination of this Agreement, as applicable).

 

1.7 The term “Field” shall mean the prevention and treatment of Ischemic Stroke.

1.8 The term “Foreground IP” of a Party shall mean (a) any and all non-public,
proprietary technical information, know-how, trade secret, data, test results,
knowledge, techniques, discoveries, inventions, specifications, designs,
regulatory filings, and other information (whether or not patentable) and
(b) any intellectual property rights thereon (except trademarks), including
patent and patent application issuing or filed for based thereon and copyright;
in each case under clause (a) and (b), that is specifically related to the
Product or to development, distribution, promotion, marketing, making, an offer
for sale, sale, import, export, or use of the Product and that is first owned or
controlled on or after the Effective Date by such Party or any of its
Affiliates.

 

1.9 The term “Global Phase 2 Trial” shall mean the multinational [*] for
Ischemic Stroke.

 

*  Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

1.10 The term “Know-How” shall mean any and all non-public, proprietary
technical information, know-how, data, test results, knowledge, techniques,
discoveries, inventions, specifications, designs, regulatory filings, and other
information (whether or not patentable).

1.11 The term “Last Month” shall mean the later of the months in which the
last-to-expire ATHX Initial Royalty-Base Patent expires or in which the
re-evaluation period under Article 14-2 of the Pharmaceutical Affairs Law of
Japan or any revision or replacement thereof ends.

1.12 The term “Manufacturing Cost” shall mean, unless and until otherwise
mutually agreed by the Parties in a supply agreement or purchase order, (a) when
ATHX or its Affiliate makes the Product, the direct cost of manufacturing the
Product plus a reasonable allocation of indirect costs associated with such
direct costs, as accounted for by ATHX and its Affiliate in accordance with U.S.
GAAP, as consistently applied, and (b) when the Product is manufactured on
behalf of ATHX or its Affiliate by a Third Party Manufacturer, the actual price
paid by ATHX to the Third Party Manufacturer for the Product, plus a reasonable
allocation of direct and indirect costs incurred by ATHX and its Affiliates in
managing such production by the Third Party Manufacturer, as accounted for by
ATHX and its Affiliate in accordance with U.S. GAAP, as consistently applied.

1.13 The term “Net Sales” shall mean the total gross sales of all the Products
sold by CHUGAI, its Affiliate or their respective direct or indirect
sub-licensee under the license or sublicense of this Agreement, for arm’s length
sales to any non-Affiliated third party in the Territory, less the following
deductions: trade and cash discounts, sales and excise taxes, rebates and return
of goods. The foregoing shall be booked or calculated in accordance with
Generally Accepted Accounting Principles or International Financial Reporting
Standard each as consistently applied by the selling entity. For clarification,
if the Product once sold by CHUGAI, its Affiliate or their sub-licensee, for
arm’s length sales to any non-Affiliated third party in the Territory is
recalled for a reason attributable to ATHX, such sales shall be deducted from
the Net Sales.

1.14 The term “Net Selling Price” for a certain formulation (or a certain
indication, if the Product are clearly distinguishable by indication and traded
at difference prices for different indication) for a certain period shall mean
the amount obtained by dividing the Net Sales for such formulation (or such
indication, as the case may be) by the total number of the units of the Product
in such formulation (or for such indication, as the case may be)sold by CHUGAI,
its Affiliate or their sub-licensee to a non-Affiliated third party, each for
the same period.

1.15 The term “Ongoing Global Phase 2 Trial” shall mean the multinational Phase
2 clinical trial which is named B01-02 and which is being conducted on the
Effective Date by or on behalf of ATHX and its Affiliate(s) with the purpose of
filing in the USA or at least one of EU member states for Ischemic Stroke.

 

3



--------------------------------------------------------------------------------

1.16 The term “Pivotal Registrational Clinical Trial” shall mean a [*].

1.17 The term “Product” shall mean a regenerative medicine for human use that
contains multipotent adult progenitor cells as the sole or primary active
ingredient.

1.18 The term “Quarter” shall mean any three month period from January 1 to
March 31, from April 1 to June 30, from July 1 to September 30, or from
October 1 to December 31 (or portion thereof for such periods that include the
Effective Date or the date of Termination of this Agreement, as applicable).

1.19 The term “Second Milestone Payment Date” means the date upon which the both
of the payments under Sections 7.1(a) and (b) have been received by ATHX.

1.20 The term “Termination of this Agreement” shall mean any expiration of the
initial term or any extended term of this Agreement under Section 17 or
termination of this Agreement during the initial term or any extended term for
any reason under Section 18.

 

1.21 The term “Territory” shall mean Japan.

1.22 The term “Trademark” shall mean any trademark owned by ATHX and licensed to
CHUGAI under this Agreement for the Product in the Territory for the Field.

SECTION 2 LICENSE OF ATHX BACKGROUND PATENTS AND ATHX BACKGROUND KNOW-HOW.

2.1 Subject to the terms and conditions of this Agreement, ATHX grants CHUGAI
and its Affiliate, under the ATHX Background Patents and ATHX Background
Know-How, (i) an exclusive, non-transferable and non-assignable (except as
provided pursuant to Section 24.7) license, with the right to grant sublicenses
with a prior written notice to ATHX, to develop, distribute, promote, market,
offer for sale, sell, import and use the Product in the Territory in the Field
and (ii) a non-exclusive, non-transferable and non-assignable (except as
provided pursuant to Section 24.7) license, with the right to grant sublicenses
with a prior written notice to ATHX, to make and have made the Product anywhere
in the world and to export such Product solely to the Territory for the purpose
of Chugai’s or its Affiliate’s or their sublicensee’s exercising the license
granted under the foregoing (i). Notwithstanding the foregoing, CHUGAI and its
Affiliate may only exercise the foregoing license and right to sublicense to
make and have made the Product on and after any of the following events occurs
or it is reasonably expected that any of the following events will occur:

(a) ATHX fails to supply all or a material part of the amount of the Product
reasonably requested by CHUGAI by any delivery date in a purchase order and to
supply the shortfall within a reasonable period from the delivery date;

 

*  Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------

(b) Either ATHERSYS or ATHX becomes insolvent;

(c) Either ATHERSYS or ATHX voluntarily files a petition for commencement of
insolvency proceedings including, without limitation, bankruptcy, liquidation
and reorganization (collectively referred to as “Insolvency Proceeding”); or

(d) A court of competent jurisdiction issues (i) an order of relief in an
Insolvency Proceeding with either ATHERSYS or ATHX as the debtor or (ii) an
order of commencement of an involuntary Insolvency Proceeding against either
ATHERSYS or ATHX as the debtor and such proceeding is not dismissed within sixty
(60) days after such commencement.

2.2 ATHX and ATHERSYS each jointly and severally represent and warrant that, to
the best of its/their knowledge as of the Effective Date, the ATHX Background
Patents in the Territory are as specified in Schedule 1. ATHX shall update
Schedule 1 to reflect the current state of ATHX Background Patents in the
Territory and send to CHUGAI the updated Schedule 1 as of each anniversary of
the Effective Date within thirty (30) day period from the anniversary.

2.3 Notwithstanding the exclusive nature of the grant in Section 2.1, ATHX
reserves the right on behalf of itself and Affiliates to continue to develop the
Product in the Territory for the Field (a) until the Second Milestone Payment
Date and (b) after such date if and as determined by the Joint Steering
Committee or as otherwise mutually agreed between the Parties. ATHX will keep
CHUGAI reasonably informed of and reasonably consult with CHUGAI with respect to
such activities.

SECTION 3 LICENSES OF FOREGROUND IP.

3.1 Subject to the terms and conditions of this Agreement, ATHX shall grant, and
shall be deemed to have granted, immediately upon the existence of any
Foreground IP of ATHX or its Affiliate, to CHUGAI and its Affiliate (i) an
exclusive, non-transferable and non-assignable (except as provided pursuant to
Section 24.7) license, with the right to grant sublicenses with a prior written
notice to ATHX, to develop, distribute, promote, market, offer for sale, sell,
import and use the Product in the Territory in the Field and (ii) a
non-exclusive, non-transferable and non-assignable (except as provided pursuant
to Section 24.7) license, with the right to grant sublicenses with a prior
written notice to ATHX, to make and have made the Product anywhere in the world
and to export such Product solely to the Territory for the purpose of Chugai’s
or its Affiliate’s or their sublicensee’s exercising the license granted under
the foregoing (i), under ATHX’s Foreground IP. Notwithstanding the foregoing,
CHUGAI and its Affiliate may only exercise the foregoing license and right to
sublicense to make and have made the Product on and after any of (a) to (d) in
Section 2.1 occurs or it is reasonably expected that any of (a) to (d) in
Section 2.1 will occur.

3.2 Subject to the terms and conditions of this Agreement, CHUGAI shall grant,
and shall be deemed to have granted immediately upon the existence of any
Foreground IP of CHUGAI or its Affiliate, ATHX and its Affiliate a
non-exclusive, non-transferable and non-assignable (except as provided pursuant
to Section 24.7) license, with the right to grant sublicenses, to manufacture,
have made, develop, distribute, promote, market, offer for sale, sell, import,
export and use the Product outside the Territory, under CHUGAI’s Foreground IP.

 

5



--------------------------------------------------------------------------------

3.3 The license set forth in Section 3.2 (a) may be sublicensed to Affiliates of
ATHX without consent of CHUGAI and, except as provided in Section 19.6(e), to
all others with the consent of CHUGAI, not to be unreasonably withheld or
delayed, and (b) shall be free of charge in case and to the extent of
performance of CHUGAI’s Foreground IP by ATHX or any of its Affiliates.

3.4 Unless constrained by the agreement with any licensee of ATHX, ATHX will
make reasonable efforts to enable CHUGAI to use non-clinical/clinical data and
test results of the Product generated by a licensee of ATHX of the Product
outside the Territory as reasonably necessary for CHUGAI’s filing applications
for approval of the Product in the Field in the Territory. Unless constrained by
the agreement with any sublicensee of CHUGAI or its Affiliate, CHUGAI will make
reasonable efforts to enable ATHX, its Affiliates, and their licensees to use
non-clinical/clinical data and test results of the Product generated by CHUGAI,
its Affiliates and their sublicensees in the Field in the Territory as
reasonably necessary for ATHX’s, its Affiliates’ and their licensees’ filing
applications for approval of the Product outside of the Territory.

3.5 At least once per Calendar Year, each Party shall disclose in writing to the
JSC and the other Party a general description of all new Foreground IP relating
to the Field and generated by such Party or any of its Affiliates since the last
time reported. If a Party recognizes that any Foreground IP created by a Party
and not previously disclosed to the other Party is reasonably likely to have a
material impact on the activities contemplated by this Agreement, then such
Party shall promptly notify the JSC and other Party of such Foreground IP. Each
Party shall provide further, more detailed disclosures of any such Foreground IP
as reasonably requested by the other Party or the JSC from time to time.

3.6 ATHX shall list and update ATHX Foreground Initial Royalty-Base Patents in
the Territory in Schedule 2 and send to CHUGAI the updated Schedule 2 as of each
anniversary of the Effective Date within thirty (30) day period from the
anniversary. When ATHX has no ATHX Foreground Initial Royalty-Base Patents in
the Territory at an anniversary of the Effective Date, ATHX shall send to CHUGAI
the notice that ATHX has no ATHX Foreground Initial Royalty-Base Patents in the
Territory within the thirty (30) day period.

SECTION 4 RIGHT OF FIRST NEGOTIATION.

4.1 Upon and after the Second Milestone Payment Date, CHUGAI reserves a right of
first negotiation as follows with ATHX in the case which ATHX will plan (i) to
develop a Product for any indication other than Ischemic Stroke (“Additional
Indication”) in the Territory, (ii) to file application for regulatory approval
to market a Product for any Additional Indication in the Territory, or (iii) to
engage a third party to develop a Product or to file such an application for any
Additional Indication in the Territory. ATHX shall notify CHUGAI of such
planning in writing. Thereafter, if promptly requested by CHUGAI, ATHX will
negotiate in good faith with CHUGAI after ATHX’s notice to CHUGAI of any such
potential activity involving an Additional Indication. If the Parties are unable
to agree in writing on major terms and conditions concerning the Additional
Indication within ninety (90) days after ATHX’s notice, or a binding full and
definitive agreement concerning the same within one hundred and twenty
(120) days after the same notice, then ATHX’s obligations and CHUGAI’s rights
under this Section 4.1 terminate with respect to such Additional Indication and
ATHX may proceed to undertake any or all of such activities with respect to such
Additional Indication.

 

6



--------------------------------------------------------------------------------

SECTION 5 ATHX’S BACKGROUND KNOW-HOW, INFORMATION, DATA.

5.1 ATHX will forward to CHUGAI all reports and results from the interim
analysis of data from Ongoing Global Phase 2 Trial provided to ATHX by its
contractors from time to time promptly after receipt of such reports and results
by ATHX. Promptly after the execution of this Agreement, ATHX will disclose and
deliver to CHUGAI all ATHX’s Background Know-How necessary or useful for CHUGAI
to perform its activities contemplated under this Agreement.

5.2 Promptly after the Second Milestone Payment Date, CHUGAI and ATHX shall
appoint a third party as escrow agent (“Escrow Agent”) and separately conclude
an escrow agreement with Escrow Agent. ATHX shall deposit with Escrow Agent a
record of ATHX Background Know-How necessary for manufacturing of the Product,
immediately after execution of the escrow agreement. CHUGAI may make Escrow
Agent release the record to CHUGAI when any of (a) to (d) in Section 2.1 occurs
or it is reasonably expected that any of (a) to (d) in Section 2.1 will occur.

SECTION 6 TRADEMARK

6.1 ATHX shall select the Trademark in accordance with laws, rules and
regulations in the Territory and taking into account advice from relevant
authorities. The Trademark shall be ATHX’s property.

6.2 ATHX shall register and maintain the Trademark for the Product at the
competent authority in the Territory including the Japan Patent Office. ATHX
shall be the party to file application of and maintain the registration of
Trademark and to defend the registration against any third party’s challenge
including, without limitation, filing of invalidation trial. ATHX shall be
responsible for the costs and fees incurred in relation to filing application
of, maintaining and defending the registration of the Trademark. CHUGAI will
cooperate with ATHX with respect to all such activities as reasonably requested
by ATHX from time to time, including by providing such testimony, documents,
samples or other materials required to prove use of the Trademark in the
Territory. The out-of-pocket costs and fees incurred by CHUGAI in connection
with such cooperation shall be reimbursed by ATHX.

6.3 As between the Parties, ATHX shall have the right to enforce the Trademark
against infringements or other violations thereof, shall be responsible for all
costs and fees incurred in relation to such activity, and shall be entitled to
retain all awards or damages in connection with such activities. CHUGAI shall
promptly notify ATHX of any known infringements or other violations of the
Trademark in the Territory.

 

7



--------------------------------------------------------------------------------

6.4 Subject to the terms and conditions of this Agreement, ATHX hereby grants to
CHUGAI and its Affiliate an exclusive, non-transferable and non-assignable
license, with the right to sublicense with prior written notice to ATHX, to
(i) use the Trademark to develop, distribute, promote, market, offer for sale,
sell, and import Product in the Field in the Territory and (ii) to affix the
Trademark anywhere in the world to the Product for the purpose of exercising the
rights granted under the foregoing clause (i).

6.5 CHUGAI shall and shall cause its Affiliates and its and their respective
sub-licensees to only distribute, promote, market, offer for sale, sell, and
import Product in the Field in the Territory using the Trademark or to affix the
Trademark anywhere in the world to the Product that is developed, distributed,
promoted, marketed, sold, offered to be sold or imported in the Territory.
Furthermore, upon and after notice by ATHX, CHUGAI shall refer to Product in its
regulatory filings for the Field in the Territory using the Trademark.

6.6 All goodwill of the Trademark generated through use of it by CHUGAI, its
Affiliate and its and their respective sublicensees will inure to the sole
benefit of ATHX. CHUGAI shall not, and shall cause its Affiliate and their
respective sublicensees not to (a) use, register or apply to register the
Trademark, an variant of it, any mark including it or any variant of it, or any
mark confusingly similar to the Trademark or (b) do or permit to be done any act
that impairs, prejudices, dilutes or infringes ATHX’s rights in the Trademark.

6.7 CHUGAI shall and shall cause its Affiliates and its and their respective
sub-licensees to only use the Trademark in the form approved by ATHX from time
to time, provided that the approval shall not be unreasonably withheld. CHUGAI
shall provide to ATHX samples of use of the Trademarks as reasonably requested
by ATHX from time to time. CHUGAI, its Affiliate or their sublicensee(s) may
seek the foregoing approval from ATHX, which approval shall not be unreasonably
withheld or delayed, for use of the Trademark in combination with any mark
indicating (i) CHUGAI, its Affiliate or their sublicensee, including, without
limitation, corporate identity of CHUGAI, its Affiliate or their sublicensee or
(ii) any brand controlled or owned by CHUGAI, its Affiliate or their
sublicensee.

SECTION 7 MILESTONE PAYMENTS.

7.1 As a partial consideration for the rights granted, CHUGAI shall pay to ATHX
the following initial or milestone payments (collectively “Development Milestone
Payments”) which shall be non-refundable, non-creditable towards future
royalties. or any other payments due from CHUGAI under this Agreement:

(a) ten million (10,000,000) US dollars upon execution of this Agreement.

(b) seven million (7,000,000) US dollars upon the time when CHUGAI judges that
the 90-day results of Ongoing Global Phase 2 Trial are successful. Such judgment
shall be made by CHUGAI within the period of one-hundred-twenty (120) day from
the day on which CHUGAI receives said results in writing from ATHX, and such
results constitute the interim reports for the first ninety (90) days of the
Ongoing Global Phase 2 Trial provided to ATHX by its contractors.

 

8



--------------------------------------------------------------------------------

(c) [*].

(d) [*].

(e) [*].

7.2 As a partial consideration for the rights granted, CHUGAI shall pay to ATHX
the following milestone payments (collectively “Sales Milestone Payments”) which
shall be non-refundable, non-creditable towards future royalties or any other
payments due from CHUGAI under this Agreement:

(a) [*] upon the first achievement of the Net Sales of [*] in any four
consecutive Quarters.

(b) [*] upon the first achievement of the Net Sales of [*] in any four
consecutive Quarters.

(c) [*] upon the first achievement of the Net Sales of [*] in any four
consecutive Quarters.

7.3 Payment will be made in US dollars for the Development Milestone Payments
and in Japanese Yen for the Sales Milestones Payments. The payment under
Section 7.1(a) shall be made within ten (10) business days after the Effective
Date, the payment under Section 7.1(b) shall be made within one hundred twenty
(120) days after the day on which CHUGAI receives said results in writing from
ATHX, and the other payments under this Section 7 shall be made within thirty
(30) days after occurrence of the event. ATHX will provide an invoice for any
such payment promptly after request by CHUGAI, but the date of such invoice will
have no effect on the due date for the payment. In accordance with Section 24.4,
CHUGAI may make such payments net of any applicable withholding tax where the
applicable application form for income tax conversion and any other attachment
thereto necessary for tax exemption have not been filed before making such
payment. CHUGAI shall cooperate with ATHX so that ATHX is able to receive the
refund of taxes withheld and paid by CHUGAI as soon as possible.

 

*  Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

9



--------------------------------------------------------------------------------

SECTION 8 ROYALTIES.

8.1 As further consideration for the rights granted, CHUGAI shall pay royalty to
ATHX on Net Sales of the Product in the Territory as defined in Sections 8.2 and
8.3 below. Each such royalty rate shall be deemed to contain [*] for the license
granted under the Trademark.

8.2 The amount of the royalty payment shall be calculated in accordance with the
rate set forth below on Net Sales made until the end of the Last Month.

For (a portion of ) Net Sales for any Calendar Year:

Ÿ Less or equal to [*];

Ÿ Over [*];

Ÿ Over [*];

Ÿ Over [*]; and

Ÿ Over [*].

The foregoing rates will be applied on an incremental basis: for an example, if
Net Sales for a certain Calendar Year is [*], the royalty will be:
([*])×[*]＋([*])×[*]＝[*].

8.3 For the Net Sales made after the end of the Last Month, the royalty rates
for the calculation of the amount of the royalty payment shall be [*] of those
set forth in Section 8.2; provided, however, that:

(a) in the first, second and third extended terms under Section 17, if the Net
Sales during a Calendar Year, at least a part of which is included in the
extended term, exceeds [*], then the above tiered rates in Section 8.2 shall
apply to such Net Sales in the Calendar Year without reduction; and

(b) in the fourth extended term and subsequent extended term(s) under
Section 17, if the Net Sales during a Calendar Year, at least a part of which is
included in the extended term, (i) exceeds [*], then the above tiered rates in
Section 8.2 shall apply to such Net Sales in the Calendar Year without reduction
and (ii) is below [*], then the royalty rate shall be [*] ([*]) % for such
Calendar Year.

For example, if the Net Sales during a certain Calendar Year is [*], the Last
Month is April of such year, and the Net Sales from January through April is [*]
and the Net Sales from May through December is [*], then the total royalty for
such Calendar Year will be: ([*]×[*]) ＋ ([*]×[*]) ＝[*].

 

*  Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

10



--------------------------------------------------------------------------------

8.4 Payment of the royalty amounts due under Section 8.2 shall be made in
Japanese Yen within sixty (60) days from the end of each Quarter. Payment of the
royalty amounts due under Section 8.3 shall be made in Japanese Yen within sixty
(60) days from the end of each Quarter of the extended term with a true up for
any balance due for any Calendar Year ending in such extended term as follows:
(i) during the first, second and third extended terms, CHUGAI will pay at [*] of
the rates set forth in Section 8.2 until Net Sales for the Calendar Year reach
[*], at which time CHUGAI will pay [*] rates specified in Section 8.2 and the
other [*] of such rates not previously paid for such Calendar Year and
(ii) during the fourth and subsequent extended terms, the foregoing payment
process will apply provided, however, that CHUGAI will not be required to make
the first Quarterly payment unless and until the Net Sales for the Calendar Year
reach [*]. ATHX will provide an invoice for any such payment promptly after
request by CHUGAI, but the date of such invoice will have no effect on the due
date for the payment.

SECTION 9 DEVELOPMENT.

9.1 CHUGAI shall be the party to file applications for approval and obtain and
hold approval for the Product in the Field in the Territory as well as
application for NHI Price listings for the Product in the Field in the
Territory. CHUGAI shall be the party to be responsible for conducting Pivotal
Registrational Clinical Trial for the Product in the Field in the Territory.

SECTION 10 ONGOING ATHX INVESTMENT.

10.1 ATHX intends to continue to perform non-clinical R&D in the regenerative
medicine for human use and multipotent adult progenitor cell and will make
commercially reasonable efforts to perform process development and manufacturing
scale-up of the Product. ATHX shall be the party to be responsible for
development of the Product outside of the Territory. CHUGAI is entitled to
participate with the ATHX’s development by performing CHUGAI’s development
inside the Territory to form global or multi-national development, in which
CHUGAI’s development shall be part of the global or multi-national development.
In such case, (i) CHUGAI shall be responsible for funding and conducting the
development within the Territory, and (ii) ATHX and CHUGAI shall jointly
coordinate compliance with international regulations as appropriate.

 

*  Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

11



--------------------------------------------------------------------------------

10.2 When ATHX considers or plans establishing manufacturing in Japan to supply
the Product for the Field for Japan, ATHX shall notify CHUGAI of such
consideration or planning in writing and shall discuss a possible collaboration
for such manufacturing. Thereafter, if promptly requested by CHUGAI, ATHX will
negotiate in good faith with CHUGAI for up to one hundred eighty (180) days
after ATHX’s notice to CHUGAI. If the Parties are unable to agree about major
terms and conditions in writing concerning such manufacturing collaboration
within one hundred eighty (180) days after ATHX’s notice or a binding full and
definitive agreement concerning the same within two hundred seventy (270) days
after ATHX’s notice to CHUGAI, then ATHX’s obligations and CHUGAI’s rights under
this Section 10.2 terminate. During any such discussions, either Party is free
to also propose and discuss extension of such manufacturing collaboration to
include Product for Additional Indications or the manufacturing other products.

SECTION 11 JOINT STEERING COMMITTEE.

11.1 In order to develop, to file the applications for the approval and to
obtain approval of the Product in the Field in the Territory as smoothly and
expeditiously as possible, as well as to distribute, to promote, to market and
to sell the Product in the Territory as efficiently as possible, ATHX and CHUGAI
shall establish a Joint Steering Committee (the “JSC”) as a body for discussion
and decision about all important courses of action to take in due course after
the Effective Date.

 

11.2 Agenda of the JSC will cover the followings:

(a) Determination of an overall development plan of the Product in the Territory
and the life cycle management such as commencement and/or dis continuance of
development for any additional indications of the Product in the Territory;

(b) Reporting and review of the progress of the development plan of the Product,
and revision, if necessary, of such plan in and outside of the Territory;

(c) Determination of participation by CHUGAI into possible global or
multi-national development or studies of the Product which may be planned,
managed or executed by ATHX outside the Territory upon and after the Effective
Date;

(d) Reporting and review of the application strategy for the approval of the
Product in the Territory and the strategy for filing of application thereof and
for the NHI Price listings;

(e) Reporting strategy on marketing, promotion plans, the sales record and post
marketing study of the Product in the Territory; and

(f) Any other important matters related to development, marketing or sale of the
Products for the purpose of achieving smooth and maximum penetration of the
Product in the Territory.

 

12



--------------------------------------------------------------------------------

11.3 The JSC shall consist of six (6) representatives appointed respectively by
each Party, three (3) representatives from ATHX and three (3) representatives
from CHUGAI. Such representatives shall be at a senior management level, and may
be changed by either Party appointing them. A chairperson of the JSC shall be
appointed by CHUGAI from its representatives.

11.4 The meetings of the JSC shall be held once a year as an ordinary meeting
and at any time upon reasonable request from either Party as an extraordinary
meeting for any urgent matters. The JSC shall be held face to face or by
telephone/video conference; provided, however, for the reason of urgency or
convenience, with respect to agenda and content the JSC may also make decisions
in writing (or by electromagnetic records) if all members of the JSC have agreed
in advance in writing.

11.5 In the case of failure to form unanimity in the JSC, decisions shall be
made by vote as follows: (i) ATHX representatives will collectively have one
vote; (ii) CHUGAI representatives will collectively have one vote; and (iii) in
the event of a tie, the chairperson of the JSC will have the tie-breaking vote,
subject to Section 11.6.

11.6 When a decision of JSC is reasonably expected to have a material effect on
ATHX’s development, reimbursement, pricing or commercialization outside the
Territory, the chairperson of the JSC shall fairly and reasonably consider the
material effect of such a decision. When either Party is dissatisfied with the
judgment, the Party may submit such dispute to mediation in accordance with the
mediation rules of the International Chamber of Commerce. The place of mediation
shall be Tokyo. The language to be used in the mediation shall be English. If
the Parties cannot agree upon the course of action to be taken as a result of
such mediation, either Party may submit the dispute for final resolution by
arbitration pursuant to Section 24.2. Unless and until such dispute is finally
resolved by such arbitration or the Parties otherwise mutual agree as to the
action to be taken (or not taken) regarding the disputed subject, the judgment
shall have no effect and neither Party may take such action (or refrain from
taking such action) that was the subject of such judgment.

SECTION 12 SUPPLY OF NON-COMMERCIAL PRODUCTS AND PRICE.

12.1 ATHX shall supply and manufacture, itself or through competent third party
manufacturer(s) reasonably approved by CHUGAI (“Third Party Manufacturer(s)”),
and CHUGAI shall order and purchase from ATHX, the amount of the Product
reasonably required for clinical trials in the Field in the Territory. The
Product shall be manufactured in accordance with any applicable laws,
regulations and guidelines for clinical trials, including, without limitation,
current Good Manufacturing Practices in the Territory, and shall be in finished
form required for clinical trials in the Field in the Territory.

12.2 The supply price for the Product under this Section 12 will be the
Manufacturing Costs. ATHX will invoice CHUGAI upon or after the time of shipment
of the Product.

 

13



--------------------------------------------------------------------------------

SECTION 13 SUPPLY OF COMMERCIAL PRODUCTS AND PRICE.

13.1 For CHUGAI’s commercial requirements for Products for the Field in the
Territory, ATHX shall supply and manufacture, itself or through Third Party
Manufacturer(s), and CHUGAI shall order and purchase from ATHX, the amount of
the Product reasonably required by CHUGAI for such commercial requirements. The
Product shall be manufactured in accordance with any applicable laws,
regulations and guidelines for clinical trials, including, without limitation,
current Good Manufacturing Practices in the Territory, and shall be in finished
packed form that includes leaflet in Japanese language and is ready for
distribution.

 

13.2 ATHX shall [*].

13.3 Subject to the remainder of this Section 13.3, the actual supply price for
the Product for the Field in the Territory for a Calendar Year under this
Section 13 will be [*] percent ([*]%) of the applicable Net Selling Price of the
Calendar Year in which such Product is supplied.

(a) For the purpose of this Section 13.3, the Net Selling Price shall be
calculated for each Calendar Year.

(b) The Parties will trade the Product at a certain tentative price to be agreed
upon by the Parties, and then settle the difference between the tentative price
and the actual price based upon the Net Selling Price, as further described
below. Beginning not later than eighteen (18) months prior to the expected
launch of the Product in the Field in the Territory, CHUGAI and ATHX will start
to negotiate in good faith the tentative price for the Product under this
Section 13.3.

(c) ATHX will invoice CHUGAI upon or after the time of shipment of the Product
at the certain tentative price to be agreed upon by the Parties. After the Net
Selling Price for a shipment of Product is known, ATHX will invoice CHUGAI for
the difference between the tentative price and the actual price determined on
the basis of the Net Selling Price.

(d) Notwithstanding the foregoing, when [*] percent ([*]%) of either (i) the
Manufacturing Cost per Product when calculated under clause (a) of such
definition or (ii) the Manufacturing Cost when calculated under clause (b) of
such definition, whichever is lower (the “lowest Manufacturing Cost”), exceeds
the actual supply price of [*] percent ([*]%) of the Net Selling Price for a
Calendar Year, the Parties shall negotiate amendment of the supply price. If the
Parties fail to reach agreement on a new actual supply price within a reasonable
period, then CHUGAI shall have the option to either (i) amend the supply price
to equal [*] % [*] or (ii) terminate this Agreement as further provided in
Section 18. If after the actual supply price is raised pursuant to the preceding
sentence [*]% of [*] becomes equal to or lower than [*] percent ([*]%) of the
applicable Net Selling Price, the actual supply price shall be returned to [*]
percent ([*]%) of the applicable Net Selling Price on or after such point unless
and until readjusted again pursuant to this Section 13.3(d).

 

*  Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

14



--------------------------------------------------------------------------------

SECTION 14 MISCELLANEOUS IN SUPPLY.

14.1 The JSC will establish and define the governance for a Joint Manufacturing
Committee to discuss manufacturing of the Product for the Field in the
Territory, supply price, potential supply requirements and timing, and any
issues that arise over time. ATHX will update the Joint Manufacturing Committee
on manufacturing developments for the Product outside of the Field and
Territory.

 

14.2 ATHX shall deliver the Product on DAP Narita, Japan (Incoterms 2010).

 

14.3 Payments under Sections 12 and 13 shall be made in Japanese Yen within
sixty (60) days from invoice date.

14.4 CHUGAI shall have the right to audit manufacturing facilities of ATHX and
the Third Party Manufacturer(s) that are making the Product for the Field for
distribution in the Territory for compliance with any applicable laws,
regulations, guidelines and directives. ATHX shall permit CHUGAI to conduct the
audit upon reasonable advance notice, during normal business hours, in a manner
that does not interfere with normal operations, and subject to all on-site rules
and regulations for visitors, and ATHX shall cooperate with CHUGAI in the audit.
ATHX shall ensure that its contracts with the Third Party Manufacturer(s) allow
such audits of Third Party Manufacturer(s) as set forth for ATHX in this
Section 14.4.

14.5 CHUGAI shall have the right to verify or inspect the Manufacturing Cost
through an independent accountant. ATHX shall permit the independent accountant
to conduct such verification or inspection upon reasonable advance notice,
during normal business hours, in a manner that does not interfere with normal
operations, and subject to all on-site rules and regulations for visitors, and
ATHX shall cooperate with CHUGAI and the independent accountant in the
verification or inspection. ATHX shall make and keep records necessary for
calculation of the Manufacturing Cost and allow the independent account to
access to, examine and copy the records in the verification or inspection. ATHX
may require the independent accountant to enter into a confidentiality agreement
with ATHX before undertaking any such verification or inspection, provided that
the independent accountant may disclose and report the results of the
verification and inspection including, without limitation, the information
concerning the Manufacturing Cost, to CHUGAI and its Affiliate, and CHUGAI and
its Affiliate may use the results for the purpose of this Agreement.

14.6 ATHX shall provide certificates of analysis to CHUGAI for all the Products
manufactured and supplied under this Agreement. Upon CHUGAI’s reasonable
request, ATHX shall provide CHUGAI with any documents relating to manufacturing
and supply of Products for CHUGAI under this Agreement and that are reasonably
necessary for CHUGAI to prepare or submit its regulatory filings in relation to
the Product in the Field in the Territory.

 

15



--------------------------------------------------------------------------------

14.7 For avoidance of any doubt, on and after any of (a) to (d) in Section 2.1
occurs or it is reasonably expected that any of (a) to (d) in Section 2.1 will
occur, CHUGAI may manufacture or engage a third party to manufacture the Product
under the license of Section 2 and 3, instead of all or part of ATHX’s supply.

SECTION 15 TECH TRANSFER.

15.1 Subject to Section 15.2, when any of (a) to (d) in Section 2.1 occurs or it
is reasonably expected that any of (a) to (d) in Section 2.1 will occur, ATHX
shall immediately begin to provide and transfer to CHUGAI or its Affiliate any
and all data, information, know-how or technology required for manufacturing the
Product for the Field for the Territory and support CHUGAI so that CHUGAI may
make or have made the Product for the Field for the Territory (collectively
“Manufacturing Information”). Manufacturing Information shall include, without
limitation, any confidential manufacturing dossier such as all specifications,
SOPs and testing reports. Manufacturing Information shall cover any and all
information that ATHX provides to at least one of the Third Party
Manufacturer(s) of the Product during all or part of the term of this Agreement.
Such transfer of Manufacturing Information (the “Tech Transfer”) shall be deemed
completed if CHUGAI becomes ready to manufacture or have manufactured the
Product for the requirement in the Territory.

15.2 Notwithstanding Section 15.1 above, when (a) in Section 2.1 occurs or it is
reasonably expected (a) in Section 2.1 will occur, CHUGAI may provide ATHX with
notice thereof and its intent to exercise its rights under Section 15.1 as well
as Sections 2.1(ii) and 3.1(ii). If ATHX demonstrates within forty-five
(45) days after receipt of such notice that ATHX is able to supply CHUGAI with
the Product for the Field in the Territory with satisfactory quality and in a
stable and continual manner, then CHUGAI may not exercise such rights. If ATHX
fails to so demonstrate or CHUGAI determines to exercise such rights without
notice of this Section 15.2, CHUGAI may exercise such rights. In response to
CHUGAI’s exercise of such rights upon or after ATHX’s failure to so demonstrate
under this Section 15.2, ATHX shall assume the obligations as set forth in
Section 15.1.

15.3 The Parties shall make their reasonable efforts, and shall reasonably
cooperate with each other, so that the Tech Transfer may be completed within two
(2) years from the time when any of (a) to (d) in Section 2.1 occurs or it is
reasonably expected that any of the those events will occur.

 

15.3 ATHX shall be responsible for the reasonable costs of Tech Transfer
described in Section 15.1.

15.4 If, at any time after CHUGAI has exercised its right to manufacture the
Product pursuant to Section 15.1 and before or after the Tech Transfer is
completed, ATHX reasonably demonstrates that it is able to supply CHUGAI with
the Product for the Field in the Territory with satisfactory quality and in a
stable and continual manner, then CHUGAI will consider in good faith the
purchase of a reasonable proportion of its requirements of the Product from ATHX
on a non-exclusive basis., taking into account the nature and extent of CHUGAI’s
fixed manufacturing investment and third party purchase commitments and price
competitiveness of ATHX, for so long as ATHX continues to demonstrate its
ability to supply with satisfactory quality and in a stable and continual
manner.

 

16



--------------------------------------------------------------------------------

SECTION 16 REDUCTION OF PAYMENT.

16.1 When ATHX is exempted from performance of any obligations hereof under any
applicable laws or regulation, including, without limitation, Title 11 of the
United Sates Code, the Parties will work in good faith to make a reasonable
adjustment, if fairly justified, to the payments under the Agreement reflecting
and in proportion to (a) the reasonably estimated increase, if any, in the cost
per unit of the Product or (b) other loss in value (not related to
manufacturing) to Chugai resulting from the non-performance by ATHX of an
obligation under the Agreement.

SECTION 17 TERM; EXPIRATION; EXTENSIONS.

17.1 This Agreement shall become effective on the Effective Date and remain in
full force and effect until the later of (a) the expiry of all of the ATHX
Initial Royalty-Base Patents in the Territory or (b) the expiration of the
re-evaluation period under Article 14-2 of the Pharmaceutical Affairs Law of
Japan or any revision or replacement thereof of the Product in the Territory,
unless extended longer pursuant to Section 17.2 or terminated earlier pursuant
to Section 18.

17.2 Subject to termination pursuant to Section 18, the term of this Agreement
shall be extended automatically and repeatedly after the end of the period
described in Section 17.1 for periods of two (2) years each (each such 2-year
period, an “extended term,” the first such 2-year period being the “first
extended term”, the following 2-year period being the “second extended term,”
and so on) unless terminated by either Party by at least two (2) years prior
written notice to the other Party; provided, however, that CHUGAI shall have an
option to extend such term for the first extended term and again for the second
extended term, even if ATHX sends to CHUGAI the two (2) years prior written
notice not to extend this Agreement, if CHUGAI notifies ATHX within one hundred
eighty (180) days after ATHX’s notice not to extend the term.

SECTION 18 TERMINATION; EFFECTS OF TERMINATION OF THIS AGREEMENT.

 

18.1 CHUGAI may terminate this Agreement without cause with one (1) year prior
written notice to ATHX.

18.2 CHUGAI may terminate this Agreement immediately by notice to ATHX in the
event that ATHX is in material breach of this Agreement and fails to rectify
such breach within sixty (60) days of written notice of such breach from CHUGAI.

18.3 CHUGAI may terminate this Agreement upon sixty (60) days advance written
notice to ATHX for the reason specified in Section 13.3(d)(ii).

 

17



--------------------------------------------------------------------------------

18.4 ATHX may terminate this Agreement immediately by notice to CHUGAI in the
event that before completion of a Pivotal Registrational Clinical Trial in the
Territory CHUGAI is in material breach of this Agreement and fails to rectify
such breach within sixty (60) days of written notice of such breach from ATHX.
Without limiting the foregoing, CHUGAI’s failure to pay any of the amounts due
under Sections 7 (except for Section 7.1 (b)) and 8 when due is a material
breach of this Agreement. ATHX may terminate this Agreement immediately by
notice to CHUGAI in the event that after completion of a Pivotal Registrational
Clinical Trial in the Territory CHUGAI fails to pay any of the remaining amounts
due under Sections 7 and 8 and fails to rectify such breach within sixty
(60) days of written notice of such breach from ATHX, but not for any other
material breach (for which all remedies other than termination remain
available).

18.5 ATHX may terminate this Agreement immediately and as a sole remedy by
notice to CHUGAI if ATHX does not receive payment of seven million
(7,000,000) US dollars pursuant to Section 7.1(b) within one hundred twenty
(120) days after CHUGAI’s receipt of the interim reports for the first ninety
(90) days of the Ongoing Global Phase 2 Trial provided to ATHX by its
contractors.

 

18.6 ATHX may terminate this Agreement immediately by notice as specified in
Section 19.5.

 

18.7 Upon Termination of this Agreement for any reason:

(a) the provisions in Sections 1, 6.6, 15.4, 17.2, 18.7, 18.8. 20, 21, 23.6 and
24 shall survive Termination of this Agreement if and as applicable;

(b) all obligations accruing prior to Termination of this Agreement shall remain
due and owed in accordance with their respective terms;

(c) CHUGAI will work in good faith with ATHX to promptly (i) transfer to ATHX
ownership of all investigator’s brochures, regulatory filings and regulatory
approvals for the Product in the Field in the Territory, (ii) deliver to ATHX
all clinical data and information in CHUGAI’s possession or control relating to
Products, including for clarity manufacturing data, if any, in the same form in
which CHUGAI maintains such data, and (iii) deliver to ATHX, in the same form in
which CHUGAI maintains such items, copies of all reports, records, regulatory
correspondence and other materials in CHUGAI’s possession or control relating to
the clinical development of Products in the Field in the Territory: provide,
however, that CHUGAI may continue to sell the Product in its stock even after
termination under the obligation under Section 8; and

(d) the license granted to ATHX under Section 3.2 will be expanded to include
the Territory in addition to outside of the Territory and all products in
addition to the Product and shall survive termination until no enforceable
rights in any of the Foreground IP of CHUGAI remain.

18.8 Upon Termination of this Agreement for expiration under Section 17.1 at the
end of the second extended term or any subsequent extended term as a result of
ATHX providing notice to CHUGAI of ATHX’s desire not to extend the Term for such
extended term, then ATHX will pay to CHUGAI reasonable compensation for the
transfer and delivery pursuant to Section 18.7(c). If the Parties cannot agree
upon such compensation, then the dispute shall be referred to mediation in
accordance with the mediation rules of International Chamber of Commerce. The
place of mediation shall be Tokyo. The language to be used in the mediation
shall be English. If the Parties cannot agree upon such compensation within a
reasonable period in the mediation, either Party may submit the dispute for
final resolution by arbitration pursuant to Section 24.2.

 

18



--------------------------------------------------------------------------------

SECTION 19 PHARMACOVIGILANCE AND DILIGENCE.

19.1 In accordance with any applicable laws, regulations, guidelines and
directives, ATHX shall monitor and evaluate any and all adverse or undesirable
events in relation to the Product arising in preclinical trials, clinical trials
and post-marketing surveillance that ATHX is involved with, including, without
limitation, Global Phase 2 Trial, independently of (i) the causation between
prevention or treatment with the Product and the event and (ii) the
characteristics of the event. If such event occurs, ATHX shall report such event
required to be reported under applicable laws or regulations to an authority in
charge in accordance with the applicable laws and regulations within time
allowed for the report, and forward the information of such event within the
shortest delay and no later than one week after becoming aware of the event.

19.2 In response to a request of CHUGAI in relation to the event as set forth in
Section 19.1, ATHX shall provide an answer in writing within one week.

19.3 The Parties shall discuss and put in place a written agreement for
exchanging adverse event and other safety and pharmacovigilance information
relating to the Product prior to the initiation of clinical activity by CHUGAI.

19.4 CHUGAI shall make commercially reasonable efforts to advance the
development and commercialization of the Product in the Field in the Territory
(wherein whether such efforts are commercially reasonable are determined in
consideration of (i) the expected market size for treatments for ischemic stroke
in the Territory, (ii) the expected share of the Product in the Field in the
Territory, (iii) likelihood of success in obtaining approval of the Product in
the Field in the Territory, (iv) the expected costs and fees incurred in the
course of development and commercialization of the Product in the Field in the
Territory and associated profits from such efforts, (v) portfolio and pipeline
of CHUGAI, and (vi) availability of Product supply for development and
commercialization purposes in the Field in the Territory).

(a) If CHUGAI does not make such efforts for one (1) year, and

(b) CHUGAI does not commence the efforts above within a reasonable period from
receipt of ATHX’s notice of (a); then

(c) ATHX and CHUGAI shall discuss with each other the issue of whether CHUGAI
makes the efforts above and, if the dispute is not settle by discussion of the
Parties, the dispute shall be referred to mediation in accordance with the
mediation rules of International Chamber of Commerce, prior to termination of
this Agreement. The place of mediation shall be Tokyo. The language to be used
in the mediation shall be English. If the Parties cannot agree about the issues
within a reasonable period in the mediation, either Party may submit the dispute
for final resolution by arbitration pursuant to Section 24.2. When the dispute
is referred to mediation, the termination shall have no effect unless and until
such dispute is settled in the mediation or finally resolved by such
arbitration.

 

19



--------------------------------------------------------------------------------

(d) For avoidance of any doubt, if the results of completed Ongoing Global Phase
2 Trial(s) are not successful and if ATHX conducts an additional Global Phase 2
Trial, then CHUGAI’s assessment of following Global Phase 2 Trial after its
completion shall satisfy the efforts set forth in this Section until initiation
of a Pivotal Registrational Clinical Trial.

19.5 If CHUGAI is determined to be in breach of its obligations under
Section 19.4 before completion of a Pivotal Registrational Clinical Trial, then
ATHX shall have the right to terminate this Agreement immediately by notice to
CHUGAI.

19.6 If CHUGAI is determined to be in breach of its obligations under
Section 19.4 after completion of a Pivotal Registrational Clinical Trial, then
ATHX may not terminate this Agreement so long as CHUGAI continues to meet or
exceed its level of efforts determined to be in breach (including actual sales
of Products, if any), but ATHX may convert all licenses granted to CHUGAI under
this Agreement to non-exclusive immediately by notice to CHUGAI. If ATHX
provides such notice of conversion, then:

(a) the licenses granted by ATHX to CHUGAI under Sections 2.1 and 3.1 convert
from exclusive to non-exclusive immediately as of the date of such notice
without further action by either Party;

(b) the provisions of Sections 18.7(c) and (d) shall apply as if ATHX had
provided a notice of termination thereunder (even though this Agreement has not
been terminated); provided, however, that CHUGAI will not be required to
transfer ownership of the investigator’s brochures, regulatory filings and
regulatory approvals (as provided in Section 18.7(c)(i)) but instead must
deliver to ATHX a complete copy of all such things;

(c) to the extent not delivered pursuant to the obligations in Sections
18.7(c)(ii) and (iii), CHUGAI will deliver (at CHUGAI’s cost and expense) to
ATHX copies of all other documents, information or data reasonably requested by
ATHX to enable ATHX or its licensee to seek, obtain and maintain regulatory
filings and regulatory approvals in its own name for the Product in the Field in
the Territory;

(d) CHUGAI will make reasonable efforts to complete all of the foregoing
activities within thirty (30) days after ATHX notice of conversion; and

(e) the license and right to sublicense granted by CHUGAI under the CHUGAI
Foreground IP in Sections 3.2 and 3.3 is extended to include the Territory and
is free of charge for non-Affiliates of ATHX (as well as Affiliates of ATHX) for
the Products in the Field in the Territory and ATHX may grant sublicenses to
non-Affiliates of ATHX (as well as Affiliates of ATHX) without the consent of
CHUGAI.

 

20



--------------------------------------------------------------------------------

SECTION 20 CONFIDENTIALITY.

20.1 “Confidential Information” means (a) terms of this Agreement (but not its
mere existence) and (b) any and all proprietary information disclosed by one
Party (“Discloser”) to the other Party (“Recipient”) under this Agreement,
whether orally, visually, electronically such as by email or in an electric
file, or in writing, which (i) if disclosed in writing or other tangible form,
is clearly designated as being confidential by a mark with the word
“Confidential” or a similar warning, or (ii) if disclosed orally, visually or in
other non-tangible form, is disclosed as confidential at the time of disclosure,
reduced to a written document describing such information and the place and date
of such disclosure and provided to Recipient with a mark with the word
“Confidential” or a similar warning within thirty (30) days from the date of
disclosure; provided, however, that the Confidential Information does not
include information that falls under any of the following categories, which
shall be proved by Recipient:

(a) Information which is publicly known at the time of disclosure by Discloser
or information which becomes publicly known with no fault of Recipient after
disclosure by Discloser;

(b) Information which is already in the possession of Recipient on or before
disclosure by Discloser;

(c) Information which Recipient duly obtains from a third party who is not under
any obligation to maintain the confidentiality of such information;

(d) Information which Recipient has independently developed or obtained without
the benefit of information disclosed by Disclosure; or

(e) Information for which the Recipient obtains from the Discloser a prior
written approval for disclosure.

20.2 Except as otherwise provided in this Section 20, Recipient shall hold and
maintain Confidential Information in strict confidence, and shall not disclose
to any third party Confidential Information without a prior written approval of
Discloser. and Recipient shall use Confidential Information solely for the
purpose of this Agreement (“Purpose”). Notwithstanding the foregoing, Recipient
may disclose Confidential Information to its directors, statutory auditors,
officers, employees and agents and those of its Affiliate (collectively referred
to as “Staff”) when its Staff needs to know the Confidential Information for the
Purpose. Recipient shall make its Staff comply with the obligations as set forth
in this Section 20, whether during the period in which the Staff has positions
in Recipient or after the Staffs leave Recipient and shall be fully liable to
Discloser for their breach of such terms as if such breach was by Recipient.

20.3 Recipient may disclose Confidential Information to its and its Affiliates’
licensees or sublicensees, as applicable, and its and their respective bankers,
accountants, counsels, consultants and independent contractors (the “Outside
Staff”) who need to know the Confidential Information for the Purpose or their
professional duties in connection with the rights or obligations of Recipient
under this Agreement, provided that Recipient shall cause the Outside Staff to
be bound by no less stringent terms than those set forth in Section 20 (applied
mutatis mutandis) and shall be fully liable to Discloser for their breach of
such terms as if such breach was by Recipient.

 

21



--------------------------------------------------------------------------------

20.4 CHUGAI may further disclose the terms of this Agreement and the
Confidential Information of ATHX and to directors, auditors, officers or
employees of Roche (as defined below) or to auditors, counsels or consultants of
Roche, but only to the extent necessary for or in connection with (i) Roche’s
consolidated accounting and audit purposes specifically regarding CHUGAI and its
Affiliates or (ii) CHUGAI’s sharing the overall business/financial result,
forecast or planning of CHUGAI and its Affiliates with Roche on a regular or
ordinary basis: provided that CHUGAI shall cause Roche to be bound by no less
stringent terms than those set forth in this Section 20 (applied mutatis
mutandis) and shall be fully liable to ATHX for their breach of such terms as if
such breach was by CHUGAI. In this Agreement, “Roche” collectively means any
company or entity directly or indirectly controlling or under common control
with CHUGAI, including without limitation F. Hoffmann –La Roche Ltd. a Swiss
corporation.

20.5 Recipient shall manage Confidential Information with the same degree of
care as it would manage its own confidential information but always with no less
stringent degree of care than a reasonable care.

20.6 In the case where Recipient is required to disclose Confidential
Information by any administrative or judicial organization (including the ICC
for mediation or arbitration under this Agreement) or under any law, regulation
or rules including without limitation regulations and rules of stock exchange
and, in response to the request, discloses the Confidential Information, such
disclosure does not fall into any breach of the obligations as set forth in this
Section 20. In such case, Recipient shall notify Discloser of such disclosure in
advance (if an advance notice is impossible or difficult, promptly after such
disclosure) and make reasonable efforts to minimize the scope of such
disclosure.

20.7 Within sixty (60) days after Termination of this Agreement, Recipient shall
promptly return to Discloser returnable materials in which Confidential
Information (including reproduced/replicated Confidential Information) is
recorded, or, as instructed by Discloser, destroy such materials and (ii) delete
Confidential Information recorded in unreturnable materials (including that
provided via email or as an attached file thereof and recorded in a hard disk
drive); provided, however, that (a) digital backup files automatically generated
by Recipient’s customary electronic data processing system may be retained and
properly stored as confidential files for the sole purpose of backup and will be
deleted in accordance with its retention policy and (b) ATHX may retain all
information transferred from CHUGAI to ATHX pursuant to Section 18.7(c) all of
which shall thereafter be the Confidential Information of ATHX for which CHUGAI
is deemed the Recipient (notwithstanding that CHUGAI may have first disclosed
such information to ATHX) and with respect to which the exceptions in Sections
20.1(b)-(d) do not apply.

20.8 The obligations set forth in Section 20 shall be effective for twenty
(20) years from Termination of this Agreement.

 

22



--------------------------------------------------------------------------------

SECTION 21 INDEMNIFICATION.

21.1 Each Party (“Indemnifying Party”) shall protect, defend, indemnify and hold
the other Party (“Indemnified Party”), its Affiliate and its and their
respective Staff and Outside Staff (collectively, the “Indemnitees”) harmless
from and against any and all actual or threatened claims or lawsuits by any
third party and all associated liabilities, losses, damages (whether or not
“punitive” in nature), fees, expenses, costs, claims, demands, fines and
penalties, including the burden and expense of defending against all third party
claims and regulatory actions, amounts paid in settlement thereof (including
interest), and reasonable attorneys’ fees and disbursements of counsel
(“Liabilities”), arising out of or based upon (i) any misrepresentation or
breach by the Indemnifying Party of any representation or warranty in this
Agreement or (ii) any breach by the Indemnifying Party of any of the provisions
of this Agreement,; except in each case to the extent that any of the
Liabilities are caused by or attributable to (x) negligence or willful
misconduct of any of the Indemnitees, (y) any misrepresentation or breach by the
Indemnified Party of any representation or warranty in this Agreement, or
(z) any breach by the Indemnified Party of any of the provisions of this
Agreement or any act (or omission) of an Indemnitee that if performed (or not
performed) by the Indemnified Party would be a breach of any provision of this
Agreement. The foregoing indemnification is conditional upon (a) the Indemnified
Party shall notify the Indemnifying Party of any claim or demand for Liabilities
promptly after it receives or notices the same, (b) Indemnified Party
cooperating with Indemnifying Party in the defense of Indemnifying Party, and if
requested, giving full control of defense to the Indemnifying Party and
(c) Indemnified Party not compromising or settling such claim or demand without
the prior written consent of the Indemnifying Party.

SECTION 22 INFRINGEMENT AND CHALLENGE OF RIGHTS.

22.1 When either Party (the “Notifying Party”) becomes aware of any actual or
threatened infringement of ATHX Background Patent, ATHX Background Know-How, the
Trademark and ATHX’s Foreground IP by any third party in the Territory (the
“Infringement by Third Party”), the Notifying Party shall promptly notify the
other Party of the detailed conduct of the Infringement by Third Party and the
name of the third party to the extent that the Notifying Party knows.

 

22.2 Infringement by Third Party will be addressed as follows:

(a) Subject to Section 22.2(b), CHUGAI shall have the right, but not the
obligation, to attempt to stop Infringement by Third Party of the ATHX
Background Patents, ATHX Background Know-How, or ATHX’s Foreground IP Rights in
the Field in the Territory, including through negotiation and litigation at its
cost, to the extent that the Infringement by Third Party is related to a
product(s) competing with the Product(s) that is sold by CHUGAI, its Affiliate
or their sublicensee. ATHX shall provide CHUGAI with any assistance in
connection with the CHUGAI’s activities to attempt to stop such Infringement by
Third Party as reasonably requested by CHUGAI, including by ATHX joining as a
party to any such litigation or filing a joint action with CHUGAI if CHUGAI
desires to seek an injunction against the Third Party and ATHX’s participation
as a party in such litigation is required to obtain such injunction. Any
recoveries resulting from such efforts will be allocated in the following
priority: (i) first, in reimbursing CHUGAI’s out of pocket expenses (including
counsel fees and expenses) in undertaking such activities, (ii) second in
reimbursing ATHX’s out of pocket expenses (including counsel fees and expenses)
in assisting with such activities, and (iii) third, the remainder (if any) to be
retained by CHUGAI but reported as Net Sales and paid to ATHX thereon under
Sections 7 and 8, as applicable. No settlement, stipulated judgment or other
voluntary final disposition of litigation under this Section 22.2(a) may be
undertaken by CHUGAI without the consent of ATHX if such settlement, stipulated
judgment or other voluntary final disposition would require ATHX to be subject
to an injunction, admit wrong-doing, make a monetary payment or would otherwise
materially adversely affect ATHX’ rights under this Agreement or any of the ATHX
Background Patent, ATHX Background Know-How, or ATHX’s Foreground IP Rights.

 

23



--------------------------------------------------------------------------------

(b) If CHUGAI fails, pursuant to Section 22.2(a) to bring an action with respect
to, or to terminate, the Infringement by Third Party before the earlier of
(i) one hundred and eighty (180) days following the notice of alleged
infringement; and (ii) ten (10) days before the time limit, if any, set forth in
the applicable laws for the filing of such actions, then ATHX shall have the
right, but not the obligation, to attempt to stop such infringement, including
through litigation. CHUGAI will provide ATHX with any assistance in connection
with ATHX’s activities to attempt to stop Infringement by Third Party as
reasonably requested by ATHX, and ATHX shall be responsible for all of the
out-of-pocket costs and expenses (including counsel fees) in relation to the
assistance, regardless of whether any recoveries are obtained. Any recoveries
resulting from such action will be retained by ATHX. ATHX may not enter into
settlements, stipulated judgments or other arrangements respecting such
infringement without the prior written consent of CHUGAI if such settlement,
stipulated judgment or other arrangement would require CHUGAI to be subject to
an injunction, admit wrong-doing, make a monetary payment or would otherwise
conflict with the exclusive rights granted to CHUGAI under this Agreement.

(c) The Parties will consult with each other with respect to potential
strategies for stopping the Infringement by Third Party without litigation and
during litigation. Each Party will cooperate with the other Party in its efforts
to stop the Infringement by Third Party as reasonably requested, including by
joining in any such litigation as a party or participating in any such
litigation as a sole party to the extent required by any applicable laws, rules
or regulations in the Territory.

22.3 When any third party takes any action to invalidate or to have declared
unenforceable any of the ATHX Background Patents, any patents in ATHX’s
Foreground IP or any Trademark in any manner, including, without limitation,
filing an invalidation trial or an opposition or as an invalidation defense, a
counterclaim, declaratory judgment or other response to an allegation made by
CHUGAI or ATHX under Section 22.2, ATHX shall have the sole right to defend
against, and shall take at its sole expense commercially reasonable actions to
defend against, the third party’s actions or claims. In response to a request of
ATHX, CHUGAI shall provide all reasonable assistance to ATHX in connection with
ATHX’s actions above.

 

24



--------------------------------------------------------------------------------

22.4 When (x) either (i) any conduct under the license or the sublicense by
CHUGAI, its Affiliate or their sublicensee constitutes a material risk of being
deemed an infringement of any right, title or interest of any intellectual
property of any third party (“Infringement of Third Party’s Right”) or (ii) any
third party threatens or initiates legal actions alleging Infringement of Third
Party’s Right in connection with any conduct under such license or the
sublicense by CHUGAI, its Affiliate or their sublicensee, and (y) such risk,
threat or litigation is based upon the Product as supplied by ATHX or a Third
Party Manufacturer to CHUGAI under this Agreement or a supply agreement
contemplated hereby (“Supplied Product”) or upon the manufacturing method as
transferred by ATHX to CHUGAI pursuant to Section 15.1 to make Product for use
in the Field in the Territory (“Transferred Method”), then (z) to the extent
requested by CHUGAI and subject to Section 22.5, ATHX shall use commercially
reasonable efforts to (i) obtain a license from the third party that benefits
CHUGAI, its Affiliate or their sublicensee, (ii) to consider and undertake,
where appropriate, actions to invalidate the patent of the third party, and
(iii) assist CHUGAI to defend any such legal action brought by the third party,
if applicable. ATHX shall be responsible for all of its costs and expenses
incurred in the actions above, including, without limitation, payments under any
agreement between ATHX and the third party, costs and fees for legal procedures
against and negotiation with the third party and attorney’s fees. CHUGAI shall
provide all reasonable assistance to ATHX in connection with the ATHX’s actions
above.

 

22.5 Notwithstanding Section 22.4, ATHX shall have no obligation thereunder:

(a) when the Supplied Product as supplied by ATHX or the Third Party
Manufacturer(s) has been modified in a manner not specifically directed in
writing by ATHX and without such modification exploitation of the Product would
not be deemed a material risk of infringement;

(b) when the Transferred Method has been modified in a manner not specifically
directed in writing by ATHX and without such modification exploitation of the
Transferred Method would not be deemed a material risk of infringement;

(c) when the Supplied Product or the Transferred Method is exploited for any
application outside of the Field, outside of the Territory or in any other
manner that is not licensed or that would be a breach of this Agreement;

(d) when the Supplied Product is exploited in combination with anything not
provided or specifically directed in writing by ATHX and exploitation of the
Product alone, as supplied by ATHX or the Third Party Manufacturer(s), would not
be deemed a material risk of infringement;

(e) when the Transferred Method is exploited in combination with anything not
provided or specifically directed in writing by ATHX and exploitation of the
Transferred Method alone would not be deemed a material risk of infringement;

(f) for any use or methods of treatment developed by CHUGAI; or

(g) any Liabilities incurred by CHUGAI, its Affiliates or their respective
sublicensees.

 

25



--------------------------------------------------------------------------------

SECTION 23 REPRESENTATION AND WARRANTIES; DISCLAIMER.

23.1 Each of ATHERSYS, ATHX and CHUGAI represents and warrants that it is duly
organized and exists in good standing under the laws of the jurisdiction in
which it is organized, has the power to own its property and to carry on its
business as now being conducted.

23.2 Each of ATHERSYS, ATHX and CHUGAI represents and warrants that it has the
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, including, without limitation, to grant the
license as set forth in this Agreement, without consent of any third party and
without breach of any agreements with or obligations to any third party.

23.3 Each of ATHERSYS, ATHX and CHUGAI represents and warrants that it has not
entered into and will not enter into agreement with an obligation to a third
party inconsistent, incompatible, or conflicting with its obligations under this
Agreement.

23.4 ATHX and ATHERSYS each jointly and severally represent and warrant that, to
its/their knowledge as of the Effective Date, the issued patents of ATHX
Background Patents in the Field in the Territory are valid and enforceable.

23.5 ATHX and ATHERSYS each jointly and severally represent and warrant that, to
its/their knowledge as of the Effective Date, the information disclosed to
CHUGAI in the course of discussion and negotiation with CHUGAI in relation to
this Agreement is true in all material respects.

23.6 EXCEPT AS PROVIDED EXPRESSLY IN THIS SECTION 23 AND IN SECTION 2.2, NONE OF
ATHERSYS, ATHX OR CHUGAI MAKES ANY REPRESENTATIONS OR WARRANTIES UNDER THIS
AGREEMENT WHATSOEVER, AND EACH OF ATHERSYS, ATHX AND CHUGAI HEREBY DISCLAIMS ALL
OTHER SUCH POTENTIAL WARRANTIES, INCLUDING ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE, AGAINST INFRINGEMENT, AND THOSE
ARISING THROUGH COURSE OF DEALING OR TRADE OR OTHERWISE.

SECTION 24 MISCELLANEOUS.

24.1 Governing Law. This Agreement shall be governed by and construed under the
laws of State of New York without regard to its choice of law principles.

24.2 Arbitration. All disputes arising out of or relating to this Agreement
shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce by three arbitrators appointed in accordance with the said
Rules. The Emergency Arbitrator Provisions shall not apply. The seat of the
arbitration shall be Tokyo. The language to be used in the arbitration shall be
English. The award rendered by arbitration shall be final and binding upon both
Parties and judgment upon the award may be entered into in any court having
jurisdiction for enforcement thereof. The Parties shall treat all matters
relating to the arbitration, including, but not limited to, the existence of the
arbitration, all documents produced by one Party in the arbitration, or the
award rendered by the arbitration as Confidential Information.

 

26



--------------------------------------------------------------------------------

24.3 Rights in Bankruptcy. All rights and licenses of CHUGAI or its Affiliate
under this Agreement except those for Trademark are and shall be deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code or any counterparts
in other jurisdictions, licenses of rights to “intellectual property” as defined
in Section 101 of the U.S. Bankruptcy Code, to the extent that the U.S.
Bankruptcy Code or any counterparts in other jurisdictions is applicable to the
rights and license. Chugai may retain and exercise all of its rights and
elections under the U.S. Bankruptcy Code or any counterparts in other
jurisdictions.

24.4 Taxes. The amount of withholding tax levied on any and all payments made by
CHUGAI to ATHX pursuant to this Agreement shall be borne by ATHX. CHUGAI shall
deduct and pay any such withholding tax to the competent tax authority, and send
to ATHX the tax certificate showing the payment of such withholding tax. Any and
all payments made by CHUGAI to ATHX pursuant to this Agreement shall be under
reduced tax rate or exempt under any applicable convention concerning double
taxation including the Convention for the Avoidance of Double Taxation and the
Prevention of Fiscal Evasion with respect to Taxes on Income between the
Governments of Japan and the United States of America. ATHX shall prepare and
submit to CHUGAI the applicable application form for income tax convention and
any other attachment thereto necessary to document such exemption, and CHUGAI
shall file them with the relevant taxation office in Japan. CHUGAI shall
cooperate with ATHX in preparation and submission of the applicable application
form(s) for income tax convention and any other attachments thereto.

24.5 Reservation of Rights. The licenses granted by either Party under its
respective intellectual property in this Agreement are limited to those
specifically and expressly set forth in Sections 2.1, 3.1, 3.2, and 6.4. Nothing
in this Agreement does or will be construed to grant to a Party any rights in
any intellectual property rights not expressly granted, in each case whether by
implication, estoppel or otherwise, and neither Party will exploit or grant
sublicenses in any of the intellectual property rights licensed to it outside of
the scope expressly licensed to it under this Agreement. All rights not
specifically granted by a Party are reserved by such Party.

24.6 Limitation of Liability. NONE OF ATHERSYS, ATHX OR CHUGAI WILL BE LIABLE
UNDER THIS AGREEMENT FOR ANY SPECIAL, PUNITIVE, CONSEQUENTIAL, INCIDENTAL OR
OTHER INDIRECT DAMAGES OF ANY TYPE OR NATURE, WHETHER BASED IN CONTRACT, TORT,
STRICT LIABILITY, NEGLIGENCE OR OTHERWISE, INCLUDING LOSS OF PROFITS OR
REVENUES, EXCEPT (A) TO THE EXTENT ANY SUCH DAMAGES ARE PAYABLE TO THIRD PARTIES
IN CONNECTION WITH A INDEMNIFICATION OBLIGATION HEREUNDER, (B) FOR WILLFUL
BREACH OR BREACH RESULTED FROM BAD FAITH OF ANY PROVISION OF THIS AGREEMENT,
(C) FOR EXPLOITATION OF ANY OF THE INTELLECTUAL PROPERTY RIGHTS LICENSED UNDER
THIS AGREEMENT OUTSIDE OF THE SCOPE LICENSED, OR (D) BREACH OF THE
CONFIDENTIALITY PROVISIONS IN SECTION 20.

 

27



--------------------------------------------------------------------------------

24.7 Assignment. Neither this Agreement nor any rights or obligations of either
Party to this Agreement may be assigned or otherwise transferred by either Party
without the consent of the other Party, except that either Party may assign this
Agreement, without such consent, to an Affiliate or to a purchaser of or
successor in interest to substantially all of that Party’s business or assets to
which this Agreement pertains, through merger, sale of assets and/or sale of
stock or ownership interest, consolidation or name change. Any permitted
assignee shall assume all obligations of its assignor under this Agreement. Any
purported assignment in violation of this Section is void.

24.8 Counterparts. This Agreement may be executed in counterparts, each of
which, when executed, are deemed to be an original and all of which together
constitute one and the same document.

24.9 Entire Agreement and Amendment. This Agreement together with its Exhibit(s)
sets forth the entire agreement and understanding between the Parties as to the
subject matter hereof and supersedes all agreements or understandings, verbal or
written, made between ATHX and CHUGAI with respect to the subject matter hereof,
including that certain Mutual Confidential Disclosure Agreement between the
Parties dated 4 December 2013 (“MCDA”); provided, however, that all information
disclosed by one Party, any of its, or its or their respective Staff or Outside
Staff to the other Party, any of its Affiliates, or its or their respective
Staff or Outside Staff prior to the Effective Date pursuant to the MCDA will be
deemed to have been disclosed pursuant to this Agreement. None of the terms of
this Agreement may be amended, supplemented or modified except in writing signed
by the Parties.

24.10 Headings. Headings in this Agreement are included herein for reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.

24.11 Notices. All notices, consents, approvals, requests or other
communications required hereunder given by one Party to the other Party shall be
in writing and made by (i) registered or certified air mail, postage prepaid and
return receipt requested, (ii) facsimile, (iii) internationally recognized
express overnight courier or (iv) delivered personally to the following
addresses of the respective Parties:

 

If to ATHX or ATHERSYS:

Athersys, Inc. 3201 Carnegie Avenue Cleveland, OH 44115 Attention: President
Facsimile: +1.216.361.9495

with a copy to:

Jones Day 12265 El Camino Real, Suite 200 San Diego, CA 92130 Attention: Thomas
A. Briggs Facsimile: +1.858.314.1150

 

28



--------------------------------------------------------------------------------

If to CHUGAI:

CHUGAI PHARMACEUTICAL CO., LTD. 1-1 Nihonbashi-Muromachi 2-Chome Chuo-ku, Tokyo,
103-8324 Japan Attention: Department Manager, Business Development
Facsimile:+81.3.3281.6610

with a copy to:

CHUGAI PHARMACEUTICAL CO., LTD. 1-1 Nihonbashi-Muromachi 2-Chome Chuo-ku, Tokyo,
103-8324 Japan Attention: General Manager, Legal Department Facsimile:
+81.3.3281.0315

Notices hereunder are deemed to be effective (i) upon receipt when made by
registered or certified air mail, (ii) upon receipt when sent by facsimile,
provided that the sender retains a written confirmation of the successful
transmittal, (iii) upon receipt when made by internationally recognized express
overnight courier, (iv) upon delivery if personally delivered. A Party may
change its address listed above by sending notice to the other Party.

24.12 Relationship of the Parties. The relationship between ATHX and CHUGAI is
that of independent contractors. Nothing in this Agreement shall not be
constructed to create a relationship of employer and employee, partner, joint
venture, or principal and agent.

24.13 Severability. The invalidity or unenforceability of any term or provision
in this Agreement shall not affect the validity or enforceability of any other
term or provision hereof. If any of the terms or provisions of this Agreement
are in conflict with any applicable law or regulation, such term(s) or
provision(s) shall be deemed inoperative to the extent they may conflict
therewith and shall be deemed to be modified to confirm with such law and
regulation.

24.14 Waiver. Any right of one Party hereto to the other Party may not be or is
not deemed waived except by an instrument in writing signed by the party having
such right. All rights, remedies, undertakings, obligations and agreements
contained in this Agreement are cumulative and none of them are a limitation of
any other remedy, right, undertaking, obligation or agreement.

24.15 ATHERSYS Guarantee. ATHERSYS hereby irrevocably guarantees the performance
of all of ATHX’s obligations under this Agreement.

[Remainder of page intentionally blank]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto have caused this Agreement to be executed
by their duly authorized officers upon the Effective Date.

 

ABT Holding Company CHUGAI PHARMACEUTICAL CO., LTD.

/s/ Gil Van Bokkelen

/s/ Tatsuro Kosaka

Title: CEO Title: President and COO Athersys Inc.

/s/ Gil Van Bokkelen

Title: Chairman and CEO

 

30



--------------------------------------------------------------------------------

Schedule 1

ATHX Background Patents in the Territory

[*]

 

*  Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

31